Citation Nr: 1809630	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-21 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disability manifested by muscle and joint pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1994, to include service in the Southwest Asia theatre of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
In August 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has a disability manifested by joint pain and muscle pain in the legs, knees, shoulders, and arms which has not been attributed to any diagnosed illness.

2.  The Veteran has a chronic respiratory disorder, diagnosed as bronchitis, that is as likely as not related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for a disability manifested by joint and muscle pain in the shoulders, arms, knees, and legs, as due to undiagnosed illness.  38 U.S.C. §§ 1101, 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.371 (2017).

2.  The criteria are met for service connection for bronchitis.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, for the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Veteran served in the Southwest Asia Theater of Operations after August 2, 1990 during the Persian Gulf War.  See 38 C.F.R. § 3.2(i) (2017).  Therefore, he is a Persian Gulf veteran.  Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317 (a)(1)(i)-(ii).

A "qualifying chronic disability" includes: (A) an undiagnosed illness, or (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317 , objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In addition, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. 38 C.F.R. § 3.317(a)(4).  A chronic disability does not meet the statutory requirements of 38 C.F.R. § 3.317 if there is affirmative evidence that the disability was not incurred during active military service in the Southwest Asia theater of operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event or was due to the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317 (a)(7)(i)-(iii).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


A.  Muscle Pain & Joint Pain

The Veteran asserts that he has a disability manifested by muscle and joint pain that is related to his active service.  See August 2017 Hearing Transcript.  For the following reasons and bases, the Board finds that service connection is warranted.

As an initial matter, the Board notes that the Veteran's service treatment records (STRs) are incomplete.  See October 2012 VA Memorandum (establishing a formal finding of unavailability for the Veteran's STRs).  The only available STRs that have been associated with the claims file are the Veteran's entrance examination and separation examination.  See April 1973 Report of Medical Examination; May 1994 Report of Medical Examination.  On entering and exiting his active service, the Veteran's clinical evaluations were deemed normal.  Id.  On the May 1994 report of medical history, however, the Veteran answered "yes" to whether he had or currently has swollen or painful joints.  See May 1994 Report of Medical History.  

At the August 2017 Board hearing, the Veteran testified that he began to experience muscle and joint pain shortly after he returned from Saudi Arabia.  See August 2017 Hearing Transcript.  The Veteran denied experiencing any injuries to his joints or muscles which precipitated the pain.  Id.  The Veteran further testified that he did not seek treatment for his muscle and joint pain during his active duty service because he was near the overweight mark and did not want to be flagged for the overweight program.  Id.  Additionally, he testified he was able to manage his pain using over the counter medications.  Id.  The Veteran's wife corroborated the onset and continuity of the Veteran's muscle and joint pain.  Id.  She specifically testified that the once-active Veteran had to rest more and could no longer engage in the physical activities they used to enjoy as a family.  Id.

In this regard, the Veteran and his wife are competent to discuss observable symptomatology from the Veteran's active duty service to present.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility determinations are within the purview of the Board).

Based on the foregoing, the Board finds that service connection is warranted for a musculoskeletal disability, to include muscle and joint pain, as due to an undiagnosed illness.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317.  In this regard, muscle pain and joint pain symptoms are among the signs and symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymtpom illness in Persian Gulf veterans.  See 38 C.F.R. § 3.317(b).  Here, the Veteran's competent reports of experiencing muscle pain and joint pain are well documented throughout the record.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004) (emphasizing that lay persons are competent to report objective signs of illness).  See also Washington, 19 Vet. App. 362; Barr, 21 Vet. App. at 307-08; Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.  See, too, Caluza, 7 Vet. App. at 511.  The Board additionally finds these competent assertions concerning his symptomatology to be credible, as they have remained consistent throughout the pendency of his claim and are further supported and corroborated by the statements of his wife.  See Jefferson, 271 F.3d 1072 (Fed. Cir. 2001); see also May 2012 Lay Statement; August 2017 Hearing Transcript.  

The Veteran underwent September 2012 VA examinations to determine the etiologies of his claimed disabilities.  See, e.g., September 2012 Gulf War Disability Benefits Questionnaire (DBQ); September Knees and Lower Legs DBQ; September 2012 Shoulders and Arms DBQ.  The VA clinicians who examined the Veteran did not assign a clear diagnosis for his muscle and joint pain.  In particular, the September 2012 Shoulder and Arm DBQ and the September 2012 Knee and Lower Legs DBQ clinically evaluated the Veteran's shoulders, arms, knees, and legs as normal.  Id.  Accordingly, the Board finds that the Veteran's symptoms of muscle and joint pain have not been attributed to any diagnosed illness.

While VA examinations have not demonstrated any objective indications of joint pain and muscle pain, the Veteran's wife has offered competent and credible statements as to her observations of the Veteran's symptoms.  Thus, there are objective indications of chronic disability, that is, non-medical indicators that are capable of independent verification.

In light of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a musculoskeletal disability manifested by joint pain and muscle pain, as due to an undiagnosed illness.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  See also 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

B.  Respiratory Condition

The Veteran contends that his respiratory condition is related to his active duty service.  Specifically, he states that his cough is caused by the smoke from burning oil fields he was exposed to in Southwest Asia.  See October 2011 Statement in Support of Claim.  

Despite his Persian Gulf War service, the Veteran's respiratory conditions have been attributed to a known diagnosis, specifically recurrent bronchitis.  Therefore, service connection for a respiratory condition as due to an undiagnosed illness related to the Veteran's service in the Persian Gulf War is not warranted.  See 38 C.F.R. § 3.317.  However, for the following reasons and bases, the Board finds that service connection for a respiratory disorder is warranted on a direct basis.

In this regard, the medical evidence reflects a current respiratory disorder, including numerous diagnoses of bronchitis.  See, e.g., November 1995 Family Practice Assessment; March 2010 Family Practice Assessment; April 2015 Family Practice Assessment.  

In support of his claim, the Veteran submitted a statement describing the amount of heavy oil smoke present during his service in Saudi Arabia.  See October 2011 Statement in Support of Claim.  This statement was later corroborated by a VA examiner.  See November 1995 VA Examination Report.  As there is no evidence to the contrary, the Veteran's exposure to smoke while serving in the Persian Gulf War is conceded by VA.

Upon his separation from active duty, the Veteran noted that he suffered from chronic or frequent colds.  See May 1994 Report of Medical History.  As stated above, the Veteran's service treatment records are not complete.  See October 2012 VA Memorandum.  The Veteran has stated, however, that he did not seek treatment for this condition in service.  See August 2017 Hearing Transcript.  He testified that due to his weight being near the overweight mark, he avoided medical treatment so as to not be flagged for the overweight program, and he would manage with over the counter medications.  Id. 

With respect to the nexus between the in-service incurrence, i.e. the Veteran's exposure to oil well fire smoke, and the Veteran's current disability, the Board finds that the evidence is at least in equipoise as to this matter.  In this regard, the Board notes that lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. 

As discussed, the Veteran has credibly reported experiencing respiratory symptoms during his active service.  The Veteran is also competent to report experiencing continuing respiratory symptomatology during and since his active service, as the onset, frequency, and duration of these symptoms are certainly capable of lay observation.  See id.  See also Layno, 6 Vet. App. at 470; Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  Here, in statements and testimony put forth in the years since his discharge, he reported that his respiratory symptoms continued following his discharge.  Additionally, the Veteran's wife corroborated the Veteran's continuity of respiratory symptomatology.  See August 2017 Hearing Transcript.

Additionally, his competent lay assertions are bolstered medical records that note his reported respiratory history and date the onset of various respiratory conditions to his active service.  See November 1995 VA Examination Report (noting that the Veteran began developing prolonged episodes of bronchitis upon returning from the Gulf War).  

Following a November 1995 VA examination, the examiner noted the Veteran's history of recurrent, prolonged episodes of bronchitis.  See November 1995 VA Examination Report.  The examiner further noted that the Veteran had considerable exposure to petrochemical smoke from oil well fires during the Gulf War.  Id.  He opined that the Veteran's recurrent bronchitis was secondary to his exposure to petrochemical smoke.  Id.  

The Board thus finds his competent statements of continuing respiratory symptomatology during and since his active service to be credible, as his account of the circumstances surrounding the in service incurrence of his respiratory conditions has remained consistent throughout the pendency of his claim and is supported by the findings of a medical professional.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This credible report of a continuity of symptomatology suggests a link between the respiratory disabilities diagnosed during the pendency of the appeal and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board acknowledges there is a September 2012 negative etiological opinion of record.  In this regard, the September 2012 opinion found it to be less likely than not that the Veteran's respiratory disorder was related to his active service.  See September 2012 Respiratory Conditions DBQ.  Specifically, the examiner found that the Veteran's lung restriction was not due to lung disease, but to some cause outside of the lungs such as obesity.  Id.  A September 2016 clarification note further opined that the Veteran's chronic cough is less likely due to a lung condition, as the Veteran's post-service treatment records note that he had a postnasal drip, which in turn causes a reflexive cough.  See September 2016 C&P Examination Note; see also November 1994 Gerry A. Jaworski, M.D. Note (noting the Veteran complained of intermittent coughing and a postnasal drip).

In light of the above, the Board finds that, at the least, reasonable doubt exists as to the question of the nature and origin of the Veteran's respiratory disability.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current respiratory disability, to include bronchitis, that is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for a disability manifested by joint and muscle pain, as due to an undiagnosed illness, is granted.

Service connection for bronchitis is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


